Title: To Thomas Jefferson from James Rawlings, 19 June 1823
From: Rawlings, James
To: Jefferson, Thomas


Dear Sir,
Office of the Mutual Asse Socy Richmond
19 June 1823.
I have recd your favour of 13t Inst with a draft on Colo Bernard Peyton for the amount of your Quotas due to this society—. That draft has been duly honoured, and I have now to acknowledge the receipt, thro’ that medium of $8977/100 in full of all demands of this society on your property at Monticello, and also in full of all claims up to and including the quota of 1823 on the building in Milton marked B in declaration No 337 made by the Heirs of Bennet Henderson decsdThe form of a notice to withdraw the Insurance from the property in Milton, is enclosed, which when executed by you, and returned here, well authorize a discharge as to that property.With the greatest respect and esteem I am Yr Most ObJames RawlingsYr Agt M A Sy.